Citation Nr: 1814468	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a fractured nasal bone with dislocation of nasal septum to the left.

2. Entitlement to service connection for a traumatic brain injury (TBI), claimed as a head injury.

3. Entitlement to service connection for a headache disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2011 by a Department of Veterans Affairs (VA) Regional Office (RO), which reconsidered a September 2009 rating decision that addressed the Veteran's claims for an increased rating for his residuals of a fractured nasal bone with dislocation of nasal septum to the left and service connection for a headache disorder pursuant to 38 C.F.R. § 3.156(b) (2017), and denied service connection for a TBI.

In July 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The issues of entitlement to an increased rating for residuals of a fractured nasal bone with dislocation of nasal septum to the left and entitlement to service connection for a headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of a TBI, or residuals thereof, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.



CONCLUSION OF LAW

The criteria for service connection for a TBI have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.103, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Furthermore, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist in connection with the claim decided herein.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if the veteran has a disability at the time she files her service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he has current residuals of an in-service TBI.  Specifically, he cites an in-service injury (verified by his service treatment records) when he fell from the back of a truck in January 1971, injuring his nose, upper lip, right ankle, and right wrist.  In this regard, a June 2011 VA examiner found that such in-service injury met the criteria for a mild TBI.  However, the Board finds that at no time during the pendency of the claim does the Veteran have a current diagnosis of a TBI, or residuals thereof, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

In this regard, the June 2011 VA examiner reviewed the in-service records of the event and treatment therefor, specifically noting the Veteran did not remember losing consciousness, a loss of memory, or an alteration of mental status immediately, before, or after the injury.  After physical and cognitive evaluation, the VA examiner found the Veteran's mild in-service TBI had resolved without residuals.  Noting the Veteran's subjective complaints, the VA examiner nevertheless opined that the symptom pattern did not support TBI residuals.  In addition, there was no objective evidence for continuity or chronicity of care.  Upon review, the Board affords significant probative value to the June 2011 VA examiner's negative opinion regarding a current chronic disability related to the documented in-service event.  In pertinent part, the opinion reflects consideration of all relevant facts and includes a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Furthermore, such opinion is supported by the other medical evidence of record.  In this regard, a September 2009 MRI showed no acute intracranial abnormality and December 2010 CT scan were normal.  Additionally, a November 2012 mental health examination shows a specific finding that the Veteran did not have a current diagnosis of a TBI.  In fact, there is no medical evidence demonstrating such a diagnosis.  

Although the Veteran claims that he has a current disability manifested by chronic residuals related to his in-service TBI, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the diagnosis of chronic residuals related to a TBI is not a simple question that can be determined based on mere personal observations by a lay person, the Veteran's lay testimony is not competent to establish a medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the causal relationship between any current symptoms and the in-service TBI  does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  Here, it is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a medical opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, his statements regarding current symptoms related to an in-service TBI are not afforded probative weight.

In summary, the Board finds that at no time during the pendency of the claim does the Veteran have a current diagnosis of a TBI, or residuals thereof, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Consequently, service connection for such disorder is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable and his claim must be denied.  See 38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for a TBI is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Residuals of a Fractured Nasal Bone with Dislocation of Nasal Septum to the Left

In connection with his claim for an increased rating for residuals of a fractured nasal bone with dislocation of nasal septum to the left, the Veteran last underwent VA examination in August 2010.  At the July 2016 Board hearing, he reported that his symptoms had worsened since the last VA examination.  In particular, he had greater difficulty breathing, more sneezing, and heavier nasal congestion.  In a July 2016 statement, the Veteran's representative asserted the most recent VA examination did not accurately describe the severity of the Veteran's symptoms, and, therefore, VA should schedule a new VA examination.  Upon review, the Board finds the evidence indicates that the Veteran's service-connected disability may have worsened in severity since the last VA examination.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  As such, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected residuals of a fractured nasal bone with dislocation of nasal septum to the left.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Headache Disorder

In a January 2014 statement of the case, the RO denied service connection for migraine headaches as secondary to TBI because the record, to include the June 2011 VA examination, did not reflect any permanent residual or chronic disability that began in or was caused by an in-service event.  However, an August 1969 service treatment record shows the Veteran reported headaches following visual disturbances that had been occurring within the past 12 months.  As this would pre-date the Veteran's entrance into active duty, the Board finds an addendum opinion is necessary to determine whether the Veteran's current headaches clearly and unmistakably pre-existed service, and, if so, whether the pre-existing condition was not clearly and unmistakably aggravated beyond the natural progression of the disease.  38 U.S.C. §§ 1111, 1153; 38 C.F.R. § 3.306(a).  

Furthermore, the Board finds the Veteran presented an alternative theory of entitlement in a March 2016 written statement.  Specifically, he asserts that his current migraine headaches are caused and/or aggravated by one or all of his service-connected disabilities.  As the Board has a duty to develop all theories of entitlement pursuant to Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009), the Board finds a new examination is necessary to determine whether the Veteran's currently diagnosed migraine headaches are caused or aggravated by a service-connected disability.     

Finally, the Board notes that there may be outstanding private treatment records referable to the Veteran's claim for service connection for a headache disorder, to specifically include treatment by Dr. Johnson in Mount Olive, Mississippi.  Thus, an attempt should be made to obtain them on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran submit or authorize VA to obtain records from Dr. Johnson in Mount Olive, Mississippi, referable to his headache disorder.  After obtaining any necessary authorization from the Veteran, Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected residuals of a fractured nasal bone with dislocation of nasal septum to the left.  The record, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should describe the nature and severity of all manifestations of the Veteran's residuals of a fractured nasal bone with dislocation of nasal septum to the left.  He or she should also identify the extent, if any, to which either nasal passage is obstructed.

The examiner should also describe the functional impairment resulting from such disability. 

A rationale should be provided for any opinion offered.  

3.  Return the record to the June 2011 VA examiner for an addendum opinion addressing the etiology of the Veteran's headache disorder.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the record, to specifically include the August 1969 notation of a 12-month history of headaches following visual disturbances, the November 1972 service treatment record reflecting a notation of headaches, and the lay statements from the Veteran, his friend, and his spouse, and then address the following inquiries:

(A)  Identify all headache disorders that have been present at any time pertinent to the Veteran's June 2009 claim.

(B)  For each diagnosed headache disorder, did such clearly and unmistakably pre-exist the Veteran's entrance into active duty in November 1969?

(i)  If so, is there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If not, is it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder(s) is directly related to service?

(C)  For each diagnosed headache disorder, is it at least as likely as not (i.e., a 50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's service-connected disabilities?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale should be provided for any opinion offered.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remanded herein should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


